Citation Nr: 0216591	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asteatotic eczema of the trunk and arms.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Little Rock, Arkansas Regional 
Office (RO).  The veteran withdrew his request for a hearing 
before a member of the Board sitting at the RO. 

The veteran has expressed disagreement with a portion of the 
December 2000 rating decision that denied entitlement to a 
compensable rating for tinea pedis.  This issue is addressed 
in the Remand portion of the decision.


FINDINGS OF FACT

1.  The RO denied service connection for asteatotic eczema of 
the trunk and arms (claimed as a skin condition of the entire 
body) in a November 1998 rating decision.

2.  The veteran was notified of the decision by letter dated 
November 30, 1998, and he did not disagree with that 
decision.

3.  Evidence submitted since the November 1998 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
asteatotic eczema of the trunk and arms.


CONCLUSIONS OF LAW

1.  The November 1998 RO denial of service connection for 
asteatotic eczema of the trunk and arms is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted since the November 1998 RO denial of 
service connection for asteatotic eczema of the trunk and 
arms is not new and material, and the claim is not reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

However, the regulations implementing VCAA amended 38 C.F.R. 
§ 3.156(a), the provision defining what constitutes new and 
material evidence.  This amendment specifically applies only 
to claims to reopen received on and after August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Thus, in addressing 
whether new and material evidence has been submitted, the 
Board must refer to the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.

The veteran submitted his request to reopen his previously 
denied claim for service connection for a skin condition in 
June 2000.  No application form is required, and there is 
thus no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West Supp. 
2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has also held that a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA.  Quartuccio, 16 Vet. App. 
at 187.  Thus, 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
applies to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Id.

By letter dated in July 2000, the RO advised the veteran that 
he needed to provide new and material evidence showing that 
the disability was, in fact, incurred in or aggravated by 
service.  It was noted that there was no medical evidence 
that would link eczema of the trunk and arms to his military 
service and that evidence of the current status of a 
disability for which service connection had been denied was 
not new and material.  This correspondence informed the 
veteran of the necessity of showing some etiological link to 
service, which is the dispositive issue in this case.  In 
October 2000, the veteran submitted duplicate copies of 
private medical records and a statement indicating that he 
did not have additional evidence to present.  A statement of 
the case was issued in July 2001.  The statement of the case 
notified the veteran of the facts considered and the 
applicable law.  He was advised that private medical evidence 
in connection with his claim is not new and material as it is 
duplicative of evidence previously considered.  The RO also 
advised him that an April 2001 opinion of a VA examiner, 
based on physical examination, was that the claimed skin 
condition was unrelated to his service connected tinea pedis 
and was not incurred in or aggravated by service.

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
dispositive issue in this case turns upon whether new and 
material evidence has been presented to reopen a claim for 
service connection for a skin condition of the trunk and arms 
which was finally denied by the RO in November 1998.  The 
veteran has been advised of the legal criteria pertinent to 
that issue, and there is no factual dispute to which 
development of the evidence would be pertinent.  He has 
submitted statements indicating that there is no additional 
evidence that he can identify that would support his claim.  
The RO has obtained the veteran's service medical records and 
gave the veteran a VA examination.  Neither the veteran nor 
his representative has identified additional sources of 
evidence that could furnish evidence specifically relevant to 
the issue before the Board.  

The RO notified the claimant in its July 10, 2000, letter 
that he would need to submit new and material evidence.  He 
was told what that evidence might be, including statements 
from doctors who had treated him during or shortly following 
service, or statements from people who served with him or 
knew of his condition at the time of incurrence.  He was also 
told that evidence showing the current status of a disability 
would not be new and material.  Although the veteran 
submitted only duplicate medical evidence, the RO nonetheless 
accorded him a VA examination.  Thus, the assistance having 
gone beyond what was required, any failure to notify the 
veteran of what evidence VA would provide is, at most, 
harmless error.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
there is no need to develop evidence, there is nothing of 
which to notify the veteran.  Rigidly following the demands 
of Quartuccio in this case merely exalts form over substance 
and serves no purpose beneficial to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the veteran of 
the requirements of the law to reopen a finally denied claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim to reopen.  The 
veteran has submitted medical evidence and statements in 
support of his claim.  The record gives no notice of 
unobtained evidence, that the appellant filed any claim other 
than those of record, or of other evidence that could 
substantiate a request to reopen a claim for entitlement to 
service connection for a skin condition of the trunk and 
arms.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded a VA 
examination in April 2001 regarding the claimed skin 
condition, which included a medical opinion as to the 
etiology of the disorder.  

In short, it appears that all evidence that might conceivably 
be considered in determining whether to reopen the veteran's 
claim has been requested and obtained by the RO.  Nothing in 
the VCAA is to be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is submitted.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. 
App. at 430.  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Whether new and material evidence has been submitted to 
reopen the appellant's claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  Moreover, a disease that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a skin 
condition of the trunk and arms (claimed as a skin condition 
of the entire body).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  Such a decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. §§ 3.104(a), 3.160(d) (2002).  
The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if a notice of disagreement is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2002).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

A claim for entitlement to service connection for asteatotic 
eczema of the trunk and arms (claimed as skin condition of 
the entire body) was initially denied by the RO in November 
1998.  The RO notified the appellant of its determination by 
letter dated November 30, 1998.  The veteran did not appeal 
that decision.  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In November 1998, the RO denied 
the claim, and that denial is final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).  
The Board must look to the evidence added to the record since 
the RO's November 1998 final decision.

The evidence received subsequent to November 1998 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1998 RO decision, the evidence of 
record showed that the veteran received treatment for a 
fungal infection of the feet during service in 1944.  The 
service medical records do not show treatment for any other 
skin disorder, to include a skin condition of the trunk and 
arms, during service.  The skin was normal on physical 
examination for discharge from service in September 1945.  
The post-service private medical evidence of record included 
May 1998 private outpatient treatment records showing that 
the veteran was seen for evaluation of a very itchy eruption 
on his trunk that had been present since the previous 
February.  He reported a history of a rash on his feet since 
service.  The assessment was asteatotic eczema and tinea 
pedis/onychomycosis.  The evidence did not show that the 
post-service asteatotic eczema was related to any in-service 
disease or injury or to the service-connected tinea pedis.  
The balance of the private and VA medical records did not 
show treatment for the skin disorder.  

Evidence submitted since the November 1998 RO decision 
consists of statements of the veteran, duplicate private 
treatments records, and reports of VA examinations dated in 
November 2000 and April 2001.

None of this evidence is new and material.  The veteran's 
statements contain his contentions that he has a skin 
condition of the trunk and arms that had its onset during 
active service.  These statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1998, and are basically cumulative and not new.  Moreover, 
the lay statements concerning the etiology of any such 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran submitted duplicate private treatment records 
which were of record at the time of the November 1998 RO 
decision and are therefore not new.

The VA examination report dated in October 2000 is new.  The 
October 2000 report pertains to the veteran's service-
connected foot condition.  While this evidence is new, it is 
not material because it does not contain any pertinent 
evidence to the claimed skin condition of the trunk and arms 
and therefore does not bear directly and substantially upon 
the specific matter under consideration.  

The VA examination report dated in April 2001 is new.  It 
pertains to the claimed skin condition of the trunk and arms.  
The examiner noted that the veteran complained of generalized 
itching over his body with excoriated areas over his upper 
back, neck, and arms.  The examiner stated that there was 
secondary infection and that the excoriated areas were 
compatible with neurodermatitis.  He opined that the 
neurodermatitis was not related to the veteran's service 
connected tinea pedis.  No link to the veteran's service was 
made.

The new medical evidence, particularly the April 2001 VA 
examination report, is adverse to the claim the veteran seeks 
to reopen.  Adverse evidence is not material evidence to 
reopen a claim.  Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to November 1998 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a skin condition of the trunk and arms.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a skin condition of the 
trunk and arms is denied.



REMAND

In a December 2000 rating decision, the RO denied entitlement 
to compensable rating for bilateral tinea pedis.  The veteran 
expressed his disagreement with that decision in a statement 
received in February 2001.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating 
decision of the RO, an appeal has been initiated, and the 
Board must remand the claim so that the RO can issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The rating criteria for evaluating skin disorders have 
recently been amended.  Thus, in evaluating the veteran's 
service-connected tinea pedis, the RO must consider the old 
and the new rating criteria, applying the old version prior 
to the effective date of the new, and applying whichever is 
more favorable to the veteran from the effective date of the 
new.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA have been 
fulfilled.

2.  After undertaking any necessary 
notice or development, review the claim.  
Consider the old and new rating criteria 
as appropriate.  If the benefit may not 
be granted, issue a statement of the case 
on the issue of entitlement to a 
compensable rating for bilateral tinea 
pedis to the veteran and his 
representative, including both the old 
and new rating criteria.  Notify the 
veteran and his representative of the 
time within which he must respond in 
order to secure appellate review.  Allow 
an appropriate period for response.

Thereafter, if, and only if, the veteran files a timely and 
adequate substantive appeal, the case is to be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



